 

Exhibit 10.4

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
as of this 21st day of December, 2016 (the “Agreement Date”), by and between
Great Lakes Dredge & Dock Corporation (the “Corporation”), with and on behalf of
its wholly-owned subsidiary, Great Lakes Dredge & Dock Company, LLC (“GLDD LLC”)
(together, the “Company”), and Kathleen M. LaVoy (“Executive”).

RECITALS

WHEREAS, Executive is currently employed by the Company;

WHEREAS, Executive and the Company have previously agreed to and operated under
the terms of an employment agreement dated July 20, 2012, which was subsequently
amended and restated on May 8, 2014 (the “Original Agreement”); and

WHEREAS, in consideration of the continued service of Executive as the Interim
Chief Legal Officer for an as-yet-to-be-determined period, Executive and the
Company agree to amend and restate the Original Agreement in its entirety by
setting forth the terms and conditions of their agreements and understandings in
this Agreement, which shall replace and supersede all terms and conditions
contained within the Original Agreement as of the Agreement Date.

NOW, THEREFORE, in consideration of the foregoing promises and the respective
agreements of Executive and the Company set forth below, Executive and the
Company, intending to be legally bound, agree as follows:

Article I
EMPLOYMENT SERVICES

1.1Term of Employment

.  Executive’s employment under this Agreement shall commence on the Agreement
Date (“Start Date”) and continue for a period of 18 months, unless terminated
earlier pursuant to Article III herein (the “Initial Employment Term”).  The
Employment Term shall be extended automatically for successive one-year periods
unless, at least 60 days prior to expiration of the Employment Term, either
party gives written notice to the other party that they do not wish to renew the
Agreement (such one year extension(s) and the Initial Employment Term to be,
collectively, the “Employment Term”).  The last day of employment for which
Executive is compensated as an active employee of the Company shall be referred
to as the “Termination Date.”

1.2Position and Duties

.  During the Employment Term, Executive shall hold the position of Vice
President and General Counsel - Dredging Division, and shall report to the
Company’s Chief Legal Officer or President of the Dredging Division, in the sole
discretion of the Company.  Executive shall perform such duties and
responsibilities as are consistent with Executive’s position and as may be
reasonably assigned to Executive by the Company’s Chief Legal Officer or
President of the Dredging Division from time to time.  Executive shall devote
Executive’s full business time, attention, skill, and energy to the business and
affairs of the Company, and shall use Executive’s reasonable best efforts to
perform such responsibilities in a

 

--------------------------------------------------------------------------------

 

diligent, loyal and businesslike manner so as to advance the best interests of
the Company.  Executive shall act in conformity with Company’s written and oral
policies and within the limits, budgets and business plans set by the Company,
and shall adhere to all rules and regulations in effect from time to time
relating to the conduct of executives of the Company.  Executive’s office will
be at the principal executive offices of the Company in Oak Brook, Illinois, and
Executive will be expected to conduct Executive’s activities from such office
other than when traveling on behalf of the Company.  Notwithstanding the
foregoing, Executive shall be permitted to devote a reasonable amount of time
and effort to civic and charitable organizations and managing personal
investments; but only to the extent that such activities, individually or as a
whole, do not materially interfere with the execution of Executive’s duties
hereunder, or otherwise violate any provision of this Agreement.  Executive
shall not become involved in the management of any corporation, partnership or
other entity, including serving on the board of directors of any publicly traded
company, without the written consent of the Corporation’s Board of Directors
(the “Board”).

1.3Service on Board

.  The Company may require Executive to serve without additional compensation as
a member of the board or as an officer or director of any of the Corporation’s
subsidiaries.  Any compensation or other remuneration received from such service
may be offset against the amounts due hereunder.

Article II
COMPENSATION

2.1Base Salary

.  The Company shall pay Executive an annual base salary of $240,000 (“Base
Salary”), payable in accordance with the general payroll practices of the
Company.  The Board will review Executive’s performance and Base Salary annually
and may, in its sole discretion, increase Executive’s Base Salary, or decrease
it by up to 10 percent if there is a salary reduction affecting substantially
all executive or managerial employees of the Company.

2.2Incentive Compensation

.  Executive will be eligible to participate in certain annual performance bonus
plans and long-term incentive plans established and maintained by the Company
for its senior executive officers, including, but not limited to, the Annual
Bonus Plan or such similar or successor plans as the Company may establish.  The
target annual incentive compensation Executive may earn each year is equal to
30% of Executive’s Base Salary, unless such amount is adjusted by the
Compensation Committee of the Board in its sole discretion, and shall be paid in
cash.  Such bonus will be paid in accordance with the Company’s standard
practice, but in any event no later than 2.5 months after the end of the
calendar year in which Executive earns such bonus.

2.3Equity Compensation

.  Executive will be eligible to participate in certain equity-based
compensation plans established or maintained by the Company for its senior
executive officers, including but not limited to the Company’s 2007 Long-Term
Incentive Plan and any successor thereto. The target annual equity compensation
Executive may earn each year is equal to 35% of Executive’s Base Salary, unless
such amount is adjusted by the Compensation Committee of the Board in its sole
discretion.

 

2

--------------------------------------------------------------------------------

 

2.4Employee Benefit Plans

.  Executive will be eligible to participate in any certain employee benefit
plans offered by the Company to its other senior executive officers, including,
without limitation, the Company’s Supplemental Savings Plan (or any successor
thereto),  medical, dental, short-term and long-term disability, life, pension,
profit sharing and nonqualified deferred compensation arrangements.  The Company
reserves the right to unilaterally modify, suspend or discontinue any and all of
the plans, practices, policies and programs at any time without recourse by
Executive, so long as the Company takes such action generally with respect to
other similarly situated officers of the dredging division.

2.5Vacation

.  Executive shall be subject to the Company’s vacation policy as in effect from
time-to-time and will be entitled to no less than twenty (20) days of paid
vacation per calendar year.  The Company may, at its discretion, increase (but
not decrease) Employee’s vacation entitlement.  

2.6Business Expenses

.  The Company will reimburse Executive for all reasonable and necessary
business expenses incurred in the performance of services with the Company,
according to the Company’s policies and upon Executive’s presentation of an
itemized written statement and such verification as the Company may require.

Article III
TERMINATION OF EMPLOYMENT

3.1Voluntary Resignation

. Executive may terminate Executive’s employment for any reason by giving the
Company 30 days’ prior written notice of a voluntary resignation (“Resignation
Date”).  Upon receiving Executive’s notice of intent to resign, the Company may
require that Executive cease performing services for the Company at any time
before the Resignation Date, so long as the Company continues Executive’s Base
Salary under Section 2.1 and employee benefits under Section 2.4 through the
Resignation Date. Except as otherwise provided under law or the terms of any
employee benefit plans in which Executive participates, Executive shall not be
entitled to receive any compensation or benefits from the Company after the
Resignation Date.  

3.2Termination by Company with Cause

.  The Company may terminate Executive’s employment for Cause (as defined below)
by giving written notice to Executive designating an immediate or future
Termination Date.  In the event of a termination for Cause, the Company shall
pay Executive his/her Base Salary under Section 2.1 and employee benefits under
Section 2.4 through the Termination Date.  Except as otherwise provided under
law or the terms of any employee benefit plans in which Executive participates,
Executive shall not be entitled to receive any compensation or benefits from the
Company after the Termination Date.

For purposes of this Agreement, “Cause,” as determined by the Company, means:
(a) Executive materially breaches Executive’s obligations under this Agreement
or an established policy of the Company; (b) Executive commits an act
constituting a felony or engages in unethical or immoral conduct that, in the
reasonable judgment of the Board, could injure the integrity, character or
reputation of the Company; (c) Executive fails, refuses or is unable to perform,
or habitually neglects, Executive’s duties and responsibilities hereunder, and
continues

 

3

--------------------------------------------------------------------------------

 

such failure, refusal, inability or neglect after having been given written
notice by the Company that specifies what duties Executive failed to perform and
an opportunity to cure of 15 days; (d) Executive commits an act of material
dishonesty, misconduct or fraud in connection with Executive’s job duties,
engages in action or inaction causing the Company to issue a restatement of its
earnings, or otherwise violates a fiduciary duty to the Company; or
(e) Executive fails to reasonably cooperate with any audit or investigation
involving the Company or its business practices after having been given written
notice by the Company that specifies Executive’s failure to cooperate and an
opportunity to cure of 15 days.

3.3Termination by Company without Cause

. The Company may, at its sole discretion, terminate Executive’s employment
without Cause by giving written notice to Executive designating an immediate or
future Termination Date.  Executive’s voluntary resignation of employment due to
a material diminution of Executive’s authority, duties or responsibilities shall
be treated as a termination by the Company without Cause; provided that,
(a) such voluntary resignation occurs within 65 days following the initial
occurrence of such diminution, (b) Executive provided written notice of such
diminution to the Company’s Chief Executive Officer or to the Board within 30
days of such diminution and (c) the Company failed to cure such diminution
within 30 days of receipt of such written notice from Executive.

In the event of a termination without Cause, Executive shall receive from the
Company his/her Base Salary under Section 2.1 and employee benefits under
Section 2.4 through the termination date, and shall be eligible to receive the
benefits described in Sections 3.3(a) and (b) below (collectively, “Severance
Pay”), subject to the requirements set forth in Section 3.6 and
Section 3.7.  The period over which the amounts in Section 3.3(a) are payable is
referred to as the “Severance Period.”  

(a)If Executive is terminated without Cause, the Company will provide the
following compensation and benefits to Executive:

(i)A payment equal to 15 months of Executive’s then current Base Salary, less
applicable withholdings.  This amount will be paid in equal installments on each
regularly scheduled payroll pay date during the 15-month period that begins on
the first day immediately after the Release Effective Date, as described in
Section 3.6.

(ii)The pro rata portion of the annual bonus and the Supplemental Savings Plan
benefits earned through the termination date.  Such amount will be paid when all
other Company executives receive such payments, but in no event later than March
15 of the year following the termination date.

(iii)Continued coverage for Executive (and Executive’s spouse and eligible
dependents, to the extent they have been provided with coverage on the date
immediately prior to the termination date and otherwise continue to be eligible
for coverage under the terms of the applicable governing documents) pursuant to
COBRA, during the Severance Period.  During the Severance Period, the Company
will reduce Executive’s cash Severance Pay by Executive’s share of

 

4

--------------------------------------------------------------------------------

 

the cost of these benefits, which is fixed at the amount Executive had been
paying for such coverage on the date immediately prior to the termination
date.  After the Severance Period, Executive (and Executive’s spouse and
eligible dependents, as applicable) may be eligible for continuation coverage
under COBRA or other similar state statute at Executive’s sole
expense.  Notwithstanding the foregoing, the Company may find alternate medical
and dental plan coverage if, by law or other restrictions outside the control of
the Company, continued coverage pursuant to COBRA is not permitted.

(b)If Employee is terminated without Cause, Employee will receive fifteen (15)
months of age and vesting credit for any unvested equity or long term incentive
awards measured from the date of Employee’s termination of employment.

For avoidance of doubt, either party’s provision of written notice to the other
party of intent not to renew this Agreement pursuant to Section 1.1, above,
shall not be deemed a termination without Cause under this section, and in such
a case, Executive shall be entitled to receive no compensation or benefits from
the Company after Executive’s termination date except as otherwise provided in
this paragraph, under law, or the terms of any employee benefit plans in which
Executive participates. In the event the Company elects not to renew the
Agreement and terminates Executive within twelve months of the end of the
Employment Term, as defined in this Agreement, Executive will receive full
vesting of any of Executive’s outstanding equity or long term incentive awards.

3.4Change in Control

.  If, contemporaneous with or within twelve (12) months after a Change in
Control (as defined below), the Company terminates Executive’s employment other
than for Cause, Executive will be eligible to receive, in lieu of those payments
provided under Section 3.3:  (a) one and one-quarter (1.25) times the sum of
Executive’s then-current Base Salary plus the average of Executive’s target
bonuses over the three (3) year period immediately preceding Executive’s
termination and (b) the pro rata portion of the annual bonus and the
Supplemental Savings Plan benefits earned through the termination date, payable
as described in Section 3.3(a)(ii) (together, the “Change in Control Payment”),
subject to the requirements set forth in Section 3.6.  The portion of the Change
in Control Payment referenced above in subsection (a) of this Section, will be
made in a lump sum cash payment as soon as practicable, but in no event more
than 10 days after Executive’s termination of employment (on or after the date
of the Change in Control).  In addition, Executive will be eligible for the
COBRA continuation benefits described in Section 3.3(a)(iii) during the twelve
(12) month period following Executive’s termination under this Section 3.4, with
Executive’s share of such benefits to be paid in accordance with a procedure and
schedule to be provided to Executive by the Company on or before the time such
payments are to be made.  Executive shall also receive full vesting credit, on
the date of the applicable Change in Control, for any outstanding unvested
equity or long term incentive awards (excluding performance-based equity awards,
for which vesting credit may be awarded at the sole discretion of the Company’s
Compensation Committee), consistent with and subject to the limitations of
Section 3.6.  

 

5

--------------------------------------------------------------------------------

 

For purposes of this Agreement, a “Change in Control” of the Corporation will be
deemed to occur as of the first day that any one or more of the following
conditions is satisfied:

(i)The “beneficial ownership” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of securities
representing 30% or more of the combined voting power of the then outstanding
voting securities of the Corporation entitled to vote generally in the election
of directors (the “Corporation Voting Securities”) is accumulated, held or
acquired by a Person (as defined in Section 3(a)(9) of the Exchange Act, as
modified, and used in Sections 13(d) and 14(d) thereof) (other than the
Corporation, any trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation, holders of capital stock of the Corporation as
of the date hereof or an affiliate thereof, any corporation owned, directly or
indirectly, by the Corporation’s stockholders in substantially the same
proportions as their ownership of stock of the Corporation); provided, however
that any acquisition from the Corporation or any acquisition pursuant to a
transaction that complies with clauses (A), (B) and (C) of subparagraph (iii) of
this paragraph will not be a Change in Control under this subparagraph (i), and
provided further, that immediately prior to such accumulation, holding or
acquisition, such Person was not a direct or indirect beneficial owner of 25% or
more of the Corporation Voting Securities; or

(ii)Within any twelve (12) month period that includes or is after the Start
Date, individuals who constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Corporation’s stockholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
will be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board; or

(iii)Consummation by the Corporation of a reorganization, merger or
consolidation, or sale or other disposition of all or substantially all of the
assets of the Corporation or the acquisition of assets or stock of another
entity (a “Business Combination”), in each case, unless immediately following
such Business Combination: (A) more than 60% of the combined voting power of
then outstanding voting securities entitled to vote generally in the election of
directors of (x) the corporation resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, a corporation that as a result
of such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries (the
‘‘Parent Corporation”), is represented, directly or indirectly by Corporation
Voting

 

6

--------------------------------------------------------------------------------

 

Securities outstanding immediately prior to such Business Combination (or, if
applicable, is represented by shares into which such Corporation Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Corporation Voting Securities; (B) no Person (excluding any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 20% or
more of the combined voting power of the then outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) except to the extent that such ownership
of the Corporation existed prior to the Business Combination; and (C) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) were members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination; or

(iv)Approval by the Corporation’s stockholders of a complete liquidation or
dissolution of the Corporation.

However, in no event will a Change in Control be deemed to have occurred with
respect to Executive if Executive is part of a purchasing group that consummates
the Change in Control transaction.  Executive will be deemed “part of a
purchasing group” for purposes of the preceding sentence if Executive is an
equity participant in the purchasing company or group (except:  (a) passive
ownership of less than two percent of the stock of the purchasing company; or
(b) ownership of equity participation in the purchasing company or group that is
otherwise not significant, as determined prior to the Change in Control by a
majority of the nonemployee continuing Directors; provided that, for purposes of
the foregoing, participation as a management investor in such purchasing company
will not be deemed to be within the exceptions provided for in (a) and (b)).

Notwithstanding anything to contrary, a Change in Control will have occurred
only if such change in ownership constitutes a change in control under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations and other guidance in effect thereunder (“Section 409A”).

3.5Service as Interim Chief Legal Officer. As consideration for service as the
Corporation’s Interim Chief Legal Officer, Executive shall receive the
following:

(a)Base Salary

.  During Executive’s service as Interim Chief Legal Officer and beginning on
January 1, 2017, the Company shall pay Executive an annual base salary of
$300,000 (“Base Salary”), payable in accordance with the general payroll
practices of the Company.  On an annual basis, the Board will review Executive’s
performance and Base Salary and may, in its sole discretion, increase
Executive’s Base Salary, or decrease it by up to 10 percent if there is a salary
reduction affecting substantially all executive or managerial employees of the
Company.

 

7

--------------------------------------------------------------------------------

 

(b)Incentive Compensation

.  Executive will be eligible to participate in certain annual performance bonus
plans and long-term incentive plans established and maintained by the Company
for its senior executive officers, including, but not limited to, the Key
Executive Performance Bonus Program or such similar or successor plans as the
Company may establish.  The target annual incentive compensation Executive may
earn each year is equal to 50% of Executive’s Base Salary, unless such amount is
adjusted by the Compensation Committee of the Board in its sole discretion, and
shall be paid in cash.  

(i)For the 2016 fiscal year, Executive’s bonus pool funding shall be determined
60% on the dredging business unit results and 40% on Corporation results.

(c)Equity Compensation. In addition to Executive’s regular long term incentive
grant, which shall be calculated in accordance with Section 2.3, Executive shall
be granted an additional annual grant of restricted share units (“RSUs”) of
$60,000 (the “ICLO Grant”). The ICLO Grant shall vest in three equal annual
portions if the Executive is continuously employed by the Company through such
vesting date.  

3.6Execution of Separation Agreement

.  As a condition to receiving the Severance Pay or the Change in Control
Payment set forth in Section 3.3 or Section 3.4, respectively, or the benefits
described in Section 3.5, Executive must execute and return to the Company, and
not revoke any part of, a separation agreement containing a general release and
waiver of claims against the Company and its respective officers, directors,
stockholders, employees and affiliates with respect to Executive’s employment,
and other customary terms, in a form and substance reasonably acceptable to the
Company.  Executive must deliver the executed separation agreement within 21
days after Executive receives the separation agreement from the Company (unless
the agreement provides a 45-day signing window), and in no event later than 60
days following the date of Executive’s termination of employment.  Such release
will become effective on the date the revocation period of the ADEA claims
release expires without Executive revoking such claims (the “Release Effective
Date”).  Any obligation of the Company to provide the Severance Pay shall cease:
(a) upon Executive’s death; (b) if Executive materially breached or breaches
Executive’s contractual obligations to the Company, including those set forth in
Article IV or Article V herein, or in the release agreement; or (c) if, after
Executive’s termination, the Company discovers facts and circumstances that
would have justified a termination for Cause.

3.7Section 409A

.  The Company and Executive intend that any amounts or benefits payable or
provided under this Agreement are exempt from or comply with the provisions of
Section 409A and the treasury regulations relating thereto so as not to subject
Executive to the payment of the tax, interest and any tax penalty which may be
imposed under Section 409A.  The provisions of this Agreement shall be
interpreted in a manner consistent with such intent.  In furtherance thereof, to
the extent that any provision hereof would otherwise result in Executive being
subject to payment of tax, interest and tax penalty under Section 409A, the
Company and Executive agree to amend this Agreement in a manner that brings this
Agreement into compliance with Section 409A and preserves to the maximum extent
possible the economic value of the relevant payment or benefit under this
Agreement to Executive.  Further, if any

 

8

--------------------------------------------------------------------------------

 

amounts or benefits paid or provided to Executive pursuant to this Agreement
upon a termination of Executive’s employment which are payable or to be provided
to Executive prior to the date that is six (6) months following the date  of
such termination of employment and which would be subject to a penalty under
Section 409A if paid at such time because Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time of
termination, such payment or benefit will be delayed until a date which is the
first regular payroll date that occurs following the six month anniversary of
the date of Executive’s termination of employment, at which point any such
delayed payment or benefit will be provided to Executive or paid to Executive in
a lump sum.  For purpose of Section 409A, each installment of Severance Pay
under Article III shall be treated as a right to a separate payment.  A
termination of employment under this Agreement shall only occur to the extent
Executive has a “separation from service” from Company in accordance with
Section 409A of the Code.  Under Section 409A, a “separation from service”
generally occurs when Executive and the Company reasonably anticipate that no
further services will be performed by Executive after a certain date or that the
level of bona fide services Executive would perform after such date (whether as
an employee or as a consultant) would permanently decrease to no more than 20
percent of the average level of bona fide services performed by Executive over
the immediately preceding 36-month period (or full period of service if the
Executive has provided services for less than 36 months).

3.8Excess Parachute Payments

.  Notwithstanding any provision of this Agreement to the contrary, if any
amount or benefit to be paid or provided under this Agreement would be an
“Excess Parachute Payment” within the meaning of Code Section 280G but for the
application of this sentence, then the payments and benefits to be paid or
provided under this Agreement will be reduced to the minimum extent necessary
(but in no event to less than zero) so that no portion of any such payment or
benefit, as so reduced, constitutes an Excess Parachute Payment; provided,
however, that the foregoing reduction will be made only if and to the extent
that such reduction would result in an increase in the aggregate payment and
benefits to be provided to Executive, determined on an after-tax basis (taking
into account the excise tax imposed pursuant to Code Section 4999, any tax
imposed by any comparable provision of state law, and any applicable federal,
state and local income and employment taxes).

The fact that Executive’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section 3.8 will not of itself limit or
otherwise affect any other rights of Executive other than pursuant to this
Agreement.  In the event that any payment or benefit intended to be provided
under this Agreement is required to be reduced pursuant to this Section 3.8, the
reduction shall be made in the following order:  (a) first reducing, if any,
those payments or benefits which have a higher Parachute Value than actual
present value, (b) then, to the extent necessary, reducing cash payments or
benefits; and (c) then, to the extent necessary, reducing those payments or
benefits having the next highest ratio of Parachute Value to actual present
value of such payments or benefits as of the date of the change of control (as
defined under Code Section 280G). For purposes of this Section 3.8, present
value shall be determined in accordance with Section 280G(d)(4) of the
Code.  For purposes of this Section 3.8, the “Parachute Value” of a payment or
benefit means the present value as of the date of the change of control of the
portion of such payment that constitutes a “parachute payment” under

 

9

--------------------------------------------------------------------------------

 

Section 280G(b)(2) of the Code, as valued in accordance with Section 280G of the
Code any interpretive guidance thereunder.

3.9Removal from any Boards and Positions

.  If Executive’s employment is terminated for any reason under this Agreement,
Executive will, immediately upon Executive’s Termination Date, be deemed to have
resigned from (a) if a member, the board of directors of any GLDD Entity (as
defined below) or any other board to which Executive has been appointed or
nominated by or on behalf of the Company, (b) any position with the Company or
any GLDD Entity, including, but not limited to, as an officer of the Company or
any GLDD Entity, and (c) any fiduciary positions with respect to the Company’s
benefit plans.  In addition, and as a condition to receiving the Severance Pay
described in Section 3.3 or the Change in Control Payment described in
Section 3.4, Executive shall take any and all necessary steps to effectuate
Executive’s resignation from such positions.

3.10Subsequent Discovery of Cause

.  In the event that the Company subsequently discovers facts or information
that establish that Executive committed an act that would have constituted
Cause, as defined under Section 3.2, then Executive shall forfeit and shall not
be entitled to receive any further Severance Pay.  Upon written notice from the
Company detailing such facts and information supporting its determination of
Cause, Executive shall repay to the Company all amounts paid to Executive as
Severance Pay.  Executive shall be entitled to dispute such finding of Cause in
accordance with the provisions of Sections 6.11 and 6.12.  Any repayment under
this Section 3.10 shall be in addition to any other remedies to which the
Company may have under this Agreement or at law.

3.11Recoupment of Incentive Compensation

.  All incentive or equity compensation paid to Executive during the Employment
Term or the Severance Period will be subject to the terms of the Company’s
recoupment policy in effect from time to time.

Article IV
CONFIDENTIALITY AND RESTRICTIVE COVENANTS

4.1Confidential Information

. Executive acknowledges and agrees that the Confidential Information (as
defined below) of the Company and its subsidiaries and any other entity related
to the Company (each, a “GLDD Entity”) that Executive obtained during the course
of Executive’s employment by the Company is the property of the Company or such
other GLDD Entity.  Executive will never directly or indirectly, disclose,
publish or use any Confidential Information of which Executive has become aware,
whether or not such information was developed by Executive.  All duties and
obligations set forth in this Agreement regarding Confidential Information shall
be in addition to those which exist under the Illinois Trade Secrets Act and at
common law.

As used in this Agreement, “Confidential Information” means information that is
not generally known to the public and that was or is used, developed or obtained
by the Company or any other GLDD Entity, in connection with its businesses,
including but not limited to:

 

10

--------------------------------------------------------------------------------

 

(a)products or services, unannounced products or services, or product or service
development information (or other proprietary product or service information);

(b)fees, costs, bids and pricing structures and quotations or proposals given to
agents, customers, sureties, suppliers, or prospective customers, agents,
sureties, or suppliers, or received from any such person or entity;

(c)accounting or financial records;

(d)strategic business plans;

(e)information system applications or strategies;

(f)customer and vendor lists and employee lists and directories;

(g)marketing plans, bidding strategies and processes, and negotiation
strategies, whether past, current, or future;

(h)accounting and business methods;

(i)legal advice and/or attorney work product;

(j)trade secrets and other proprietary information;

(k)information, analysis or strategies regarding acquisitions, mergers, other
business combinations, divestitures, recapitalizations, or new ventures; and

(l)nonpublic information that was acquired by Executive concerning the
requirements and specifications of the Company’s or any other GLDD Entity’s
agents, vendors, contractors, customers, or potential customers.

Notwithstanding anything to the contrary, Confidential Information does not
include any information that: (i) is publicly disclosed by law or pursuant to,
and to the extent required by, an order of a court of competent jurisdiction or
governmental agency; (ii) becomes publicly available through no fault of
Executive; or (iii) has been published in a form generally available to the
public before Executive proposes to disclose, publish, or use such information.

4.2Intentionally Deleted

.  

4.3Non-Solicitation

.  During the Employment Term and for the 15-month period following the
Termination Date (the “Restricted Period”), Executive shall not (other than in
furtherance of Executive’s legitimate job duties on behalf of Company), directly
or indirectly, on Executive’s own behalf or for any other person or
entity:  (a) solicit for employment, hire or engage, or attempt to solicit for
employment, hire or engage, any person who is or was employed by the Company
within the six (6) month period prior to the solicitation, hire or engagement or
(b) otherwise interfere with the relationship between any such person and the
Company.

 

11

--------------------------------------------------------------------------------

 

4.4Non-Interference with Business Relationships

.  During the Restricted Period, Executive shall not (other than in furtherance
of Executive’s legitimate job duties on behalf of the Company), directly or
indirectly, on Executive’s own behalf or for any other person or
entity:  (a) solicit, for a purpose related to a competitive activity (i.e., an
activity prohibited by Section 4.2), any customer, vendor or agent of the
Company that was doing business with the Company during the six month period
prior to the solicitation or (b) induce, or attempt to induce, any customer,
vendor or agent of the Company to reduce or cease doing business with the
Company, or otherwise interfere with the relationship between such entity and
the Company.

4.5Equitable Modification

.  If any court of competent jurisdiction shall deem any provision in this
Article IV too restrictive, the other provisions shall stand, and the court
shall modify the unduly restrictive provision to the point of greatest
restriction permissible by law.

4.6Remedies

.  Executive acknowledges that the agreements and covenants contained in this
Article IV are essential to protect the Company and its business and are a
condition precedent to entering into this Agreement.  Should Executive breach
any covenants in this Article IV, then among other remedies, the duration of the
covenant shall be extended by the period of any such breach.  Executive agrees
that irreparable harm would result from Executive’s breach or threat to breach
any provision of this Article IV, and that monetary damages alone would not
provide adequate relief to the Company for the harm incurred.  Executive agrees
that in addition to money damages, the Company shall be entitled to seek and
obtain temporary, preliminary, and permanent injunctive relief restraining
Executive from committing or continuing any breach without being required to
post a bond.  Without limiting the foregoing, upon a breach by Executive of any
provision of this Article IV, any outstanding Severance Pay or Change of Control
Payments shall cease and be forfeited, and Executive shall immediately reimburse
the Company for any Severance Pay or Change of Control Payment previously paid.

Article V
POST-TERMINATION OBLIGATIONS

5.1Return of Company Materials

.  No later than three (3) business days following the termination of
Executive’s employment for any reason, Executive shall return to the Company all
Company property that is then in Executive’s possession, custody or control,
including, without limitation, all keys, access cards, credit cards, computer
hardware and software, documents, records, policies, marketing information,
design information, specifications and plans, data base information and lists,
and any other property or information that Executive has or had relating to the
Company (whether those materials are in paper or computer-stored form), and
including but not limited to any documents containing, summarizing, or
describing any Confidential Information, and all passwords and/or access codes
necessary to access such property or information. Employee shall be entitled to
retain Executive’s cellular telephone and cellular telephone number.

5.2Executive Assistance

.  During Executive’s employment with the Company and for a period of 6 months
after the termination, for whatever reason, of such employment, Executive shall,
upon reasonable notice, furnish the Company with such information as may be in
Executive’s possession or control, and cooperate with the Company in any
reasonable manner

 

12

--------------------------------------------------------------------------------

 

that the Company may request, including without limitation conferring with the
Company with regard to any litigation, claim or other dispute in which the
Company is or may become a party. The Company shall reimburse Executive for all
reasonable out-of-pocket expenses incurred by Executive in fulfilling
Executive’s obligations under this Section 5.2, provided that Executive
furnishes the Company with adequate documentary evidence, consistent with
Company policy, of such expenses no later than 30 days following the date on
which the expense was incurred.  Within 30 days of receiving such evidence, the
Company will make any such reimbursement.  Executive acknowledges and agrees
that, aside from the expense reimbursement described above, Executive will not
be entitled to any additional compensation for the assistance described in this
Section 5.2.

Article VI
MISCELLANEOUS

6.1Notices

.  Any and all notices, consents or other communications required or permitted
to be sent or given hereunder shall be in writing and shall be deemed properly
served if (a) delivered personally, in which case the date of such notice shall
be the date of delivery; (b) delivered to a nationally recognized overnight
courier service, in which case the date of delivery shall be the next business
day; or (c) sent by facsimile transmission (with a copy sent by first-class
mail), in which case the date of delivery shall be the date of transmission, or
if after 5:00 P.M., the next business day. If not personally delivered, notice
shall be sent using the addresses set forth below:

If to Employee, to the last address on file in the records of the Company.

If to the Company:

Great Lakes Dredge & Dock Corporation

2122 York Road

Oak Brook, IL 60523

Attn: Chief Financial Officer

Fax: (630) 574-3007

Email: mwmarinko@gldd.com

Telephone: (630) 574-3000

Such notice, consent, document, or communication shall be deemed given upon
personal delivery or receipt at the address of the party stated above or (or to
such other address as the addressed party may have substituted by notice
pursuant to this Section 6.1), except that if delivery is refused or cannot be
made for any reason, then such notice shall be deemed given on the third day
after it is sent.

6.2Company Stock Retention

.  Executive shall be subject to the Company’s stock retention guidelines and
policies in effect from time-to-time.

6.3Withholding

.  The Company may withhold from any payment that it is required to make under
this Agreement amounts sufficient to satisfy applicable withholding requirements

 

13

--------------------------------------------------------------------------------

 

under any federal, state or local law, or any other amounts due and owing to the
Company from Executive.

6.4Successors and Assigns

.  This Agreement shall not be assignable by Executive without the Company’s
written consent.  The Company may unilaterally assign this Agreement to any
successor employer or corporation or entity that purchases substantially all of
the assets of or succeeds to the business of the Company.  Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors,
and assigns, and all references to “Corporation” or “Company” herein shall, as
applicable, refer to the entity to which this Agreement has been assigned.

6.5No Waiver

.  No failure or delay by the Company or Executive in enforcing or exercising
any right or remedy hereunder will operate as a waiver thereof.  No
modification, amendment or waiver of this Agreement or consent to any departure
by Executive from any of the terms or conditions thereof, will be effective
unless in writing and signed by the Chief Executive Officer.  Any such waiver or
consent will be effective only in the specific instance and for the purpose for
which given. The Company shall not withhold, reduce, or delay any of the
compensation set forth under this Agreement as a means to incentivize Executive
to modify, amend or waive any terms of this Agreement.

6.6Severability; Survivability

.  If any term or provision of this Agreement shall be held to be invalid or
unenforceable, the remaining terms and provisions hereof shall not be affected
thereby and shall be enforced to the fullest extent permitted under
law.  Executive’s obligations in Articles IV and V shall survive and continue in
full force notwithstanding the termination of this Agreement or Executive’s
employment for any reason.

6.7Execution in Counterparts

.  This Agreement may be executed in one or more counterparts, each of which
shall be considered an original instrument, but all of which together shall be
considered one and the same agreement.

6.8Governing Law; Consent to Jurisdiction; Waiver of Jury

.  This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Illinois, without regard to its conflict of law
principles.  For the purposes of any suit, action, or other proceeding arising
out of this Agreement or with respect to Executive’s employment hereunder, the
parties:  (a) agree to submit to the exclusive jurisdiction of the federal or
state courts located in DuPage County, Illinois; (b) waive any objection to
personal jurisdiction or venue in such jurisdiction, and agree not to plead or
claim forum non conveniens; and (c) waive their respective rights to a jury
trial of any claims and causes of action, and agree to have any matter heard and
decided solely by the court.

6.9Construction

.  The language used in this Agreement will be deemed to be the language chosen
by Executive and the Company to express their mutual intent, and no rule of
strict construction will be applied against Executive or the Company.  The
headings in this Agreement are for convenience of reference only and will not
limit or otherwise affect the meaning of the provision.

 

14

--------------------------------------------------------------------------------

 

6.10Entire Agreement; Amendments

.  This Agreement contains the entire understanding of the parties hereto with
regard to the subject matter contained herein, and supersedes all prior
agreements, understandings, offer letters, or letters of intent with regard to
the subject matter contained herein between the parties hereto.  This Agreement
shall not be amended, modified or supplemented except by a written instrument
signed by each of the parties hereto.

6.11Costs Relating to Disputes

6.12.  In the event that a dispute arises out of this Agreement, if Executive is
the prevailing party, Executive shall be entitled to an award of reasonable
attorney fees and costs.  If the Company is the prevailing party, then each
party shall bear its own costs and expenses.

[SIGNATURES FOLLOW ON NEXT PAGE]

[This agreement consists of 16 pages, including the signature page.]




 

15

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Employment
Agreement as of the date first set forth above.

 

Kathleen M. LaVoy


/s/ Kathleen M. LaVoy

GREAT LAKES DREDGE & DOCK CORPORATION

By: /s/ Jonathan W. Berger
Chief Executive Officer

 

 

16